[Cite as State v. Eggleton, 2022-Ohio-3671.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 111244
                 v.                                  :

JOSHUA EGGLETON,                                     :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 13, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
         Case Nos. CR-19-641632-A, CR-20-647524-A, and CR-20-653687-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mallory Buelow, Assistant Prosecuting
                 Attorney, for appellee.

                 Robert A. Dixon, for appellant.


EILEEN T. GALLAGHER, J.:

                Defendant-appellant, Joshua Eggleton (“Eggleton”), appeals from his

sentence, raising the following assignment of error for review:

        S.B. 201, (Reagan Tokes Act) is unconstitutional under the
        constitutions of the State of Ohio and United States as it violates dues
        process, separation of powers, and the right to trial by jury.
               After careful review of the record and relevant case law, we affirm

Eggleton’s sentence.

                       I. Procedural and Factual History

               In Cuyahoga C.P. No. CR-19-641632-A, Eggleton pleaded guilty to two

counts of burglary in violation of R.C. 2911.12(A)(3), a felony of the third degree; and

single counts of assault in violation of R.C. 2903.13, a misdemeanor of the first

degree; unauthorized use of a vehicle in violation of R.C. 2913.03(B), a felony of the

fifth degree; criminal damaging in violation of R.C. 2909.06(A)(1), a misdemeanor

of the first degree; aggravated menacing in violation of R.C. 2903.21(A), a

misdemeanor of the first degree; and abduction in violation of R.C. 2905.02(A)(2),

a felony of the third degree. At the time of sentencing, the trial court imposed an

aggregate two-year prison term.

               In Cuyahoga C.P. No. CR-20-647524-A, Eggleton pleaded guilty to

attempted domestic violence in violation of R.C. 2923.92 and 2919.25, a felony of

the fifth degree. At the time of sentencing, the trial court imposed a nine-month

prison term.

               In Cuyahoga C.P. No. CR-20-653687-A, Eggleton pleaded guilty to

aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the first degree.

Pursuant to the mandates of the Reagan Tokes Law (enacted through S.B. 201), the

trial court imposed an indefinite sentence of six to nine years in prison.

               The sentences imposed in each case were ordered to run concurrently.

             Eggleton now brings this timely appeal.
                                II. Law and Analysis

             In his sole assignment of error, Eggleton argues the trial court erred by

imposing an indefinite sentence in Case No. CR-20-653687-A pursuant to the

Reagan Tokes Law. He contends the Reagan Tokes Law is unconstitutional because

it violates the state and federal constitutional provisions for separation of powers,

due process, and equal protection.

             Consistent with the well-established precedent of this court, we find no

merit to the constitutional challenges raised within this assigned error.             The

question of whether the Reagan Tokes Law is constitutional was decided in this

court’s en banc opinion in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th

Dist.). There, this court found “that the Reagan Tokes Law, as defined under R.C.

2901.011, is not unconstitutional,” and reaffirmed the principles established in State

v. Gamble, 2021-Ohio-1810, 173 N.E.3d 132 (8th Dist.); State v. Simmons, 2021-

Ohio-939, 169 N.E.3d 728 (8th Dist.); and State v. Wilburn, 2021-Ohio-578, 168

N.E.3d 873 (8th Dist.). See Delvallie at ¶ 17. Because Eggleton does not advance

any novel argument left unaddressed by the Delvallie decision, we find the

constitutional challenges presented in this appeal are without merit.1

               Eggleton’s sole assignment of error is overruled.

              Judgment affirmed.



      1 Neither party has raised any issues as to the imposed sentence and, therefore, any

determination as to the validity of the sentence is beyond the scope of this direct appeal.
State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 26; State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 27.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, A.J., and
EILEEN A. GALLAGHER, J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.